        Case 1:19-cv-00496-LJO-EPG Document 27 Filed 01/28/20 Page 1 of 5




     Michael N. Anhar
1
     3183 Kendra Ct.
2    Turlock, CA, 95382-1335
     Tel.: (209) 669-3909
3    michael.anhar@gmail.com
     Plaintiff, Pro Se
4

5
                         UNITED STATES DISTRICT COURT
6
                           For the Eastern District of California
7
                                        Fresno Division
8

9
     Michael N. Anhar,                          Case No. 1:19-cv-00496-LJO-EPG
10
                           Plaintiff;           Notice of Motion and Motion to
11                                              Correct Due Date of Defendant’s
            v.                                  Answer from 03/09/20 to
12
                                                02/11/20; Memorandum of Points
13   Citibank, N.A.,                            and Authorities

14                         Defendant.           Date:       02/28/20 (Fri.)
                                                Time:       10:00 a.m.
15
                                                Ctrm.:      10 (Floor 6)
16                                              Judge:      Erica P. Grosjean

17
            i.     notice and motion
18
            to all parties and their counsel of record:
19
            please take notice that on/at the above date/time, or as soon
20
     thereafter as the matter can be heard in the above courtroom of the above
21
     court located at 2500 Tulare Street, Fresno, California, 93721-1321, Plaintiff
22



     Anhar v. Citibank       mot. to correct ans. due date                Page 1 of 5
        Case 1:19-cv-00496-LJO-EPG Document 27 Filed 01/28/20 Page 2 of 5




1    will and does move the Court to correct the due date of Defendant’s answer

2    from 03/09/20 to 02/11/20, as prescribed by Fed. R. Civ. P. 4(d)(3).

3           This motion is based on this Notice and Motion, the accompanying

4    Memorandum of Points and Authorities, all the papers, files, and records of

5    this case, any further evidence that may be presented at the hearing on this

6    motion or at any point permitted thereafter, and on any further matters as the

7    Court deems appropriate.

8

9

10
     Dated: Jan. 28, 2020                   michael n. anhar
11                                          Plaintiff, Pro Se

12

13

14

15

16

17

18

19

20

21

22



     Anhar v. Citibank      mot. to correct ans. due date                 Page 2 of 5
        Case 1:19-cv-00496-LJO-EPG Document 27 Filed 01/28/20 Page 3 of 5




1           ii.    memorandum of points and authorities

2                  a.    Introduction
3           Plaintiff, Michael N. Anhar, is proceeding pro se and in forma pauperis

4    (“IFP”) in this civil action against Defendant, Citibank, N.A. (“Citibank”)

5    for breach of contract, violations of the Truth in Lending Act (“TILA”), and

6    violations of the Fair Credit Billing Act (“FCBA”).

7           On 12/10/19, this Court directed the U.S. Marshal “to notify

8    [Citibank] of the commencement of this action and to request a waiver of

9    service in accordance with the provisions of Fed. R. Civ. P. 4(d) and

10   28 U.S.C. § 566(c).” (ECF No. 18, 2:1 [¶3].)

11          On 12/13/19, the U.S. Marshal did as directed and notified Citibank
12   of this lawsuit and requested a waiver of service. (ECF No. 26.)

13          On 01/09/20, Citibank executed the waiver and returned it to the U.S.

14   Marshal, which the U.S. Marshal received back on 01/13/20 and filed on

15   01/24/20. (ECF No. 26.)

16          On 01/27/20, Pl. Anhar received a CM/ECF message saying the due

17   date of Citibank’s answer is 03/09/20. But under Fed. R. Civ. P. 4(d)(3), this

18   due date is incorrect, as the clerk calculated it from the date the waiver was

19   returned by Citibank (01/09/20), not the date it was requested by the U.S.

20   Marshal (12/13/19). (ECF No. 26.) The correct due date of Citibank’s

21   answer is 02/11/20—60 days after the U.S. Marshal requested the waiver.

22



     Anhar v. Citibank     mot. to correct ans. due date                     Page 3 of 5
        Case 1:19-cv-00496-LJO-EPG Document 27 Filed 01/28/20 Page 4 of 5




1                  b.    Argument

2                        i.      Citibank’s answer is due 60 days after the U.S.
3                                Marshal requested the waiver of service, not

4                                60 days after Citibank returned that waiver.

5           Fed. R. Civ. P. 4(d)(3), in full, provides, “A defendant who, before

6    being served with process, timely returns a waiver need not serve an answer

7    to the complaint until 60 days after the request was sent–or until 90 days after

8    it was sent to the defendant outside any judicial district of the United

9    States.” (Emphasis added.) It’s also helpful to examine the sample language

10   (for giving defendants notice of lawsuits and requesting waivers of service)

11   that appears below Rule 4 under the heading “Rule 4 Notice of a Lawsuit and

12   Request to Waive Service of Summons.” There, it’s made even clearer that a

13   defendant who returns a signed waiver “will have 60 days from the date this

14   notice is sent … to answer the complaint (or 90 days if this notice is sent to

15   you outside any judicial district of the United States).” (Emphasis added.)

16          Here, the U.S. Marshal sent Citibank the notice of this lawsuit and

17   request to waive service on 12/13/19. Citibank is inside the judicial district

18   of the U.S. and timely returned the signed waiver. Accordingly, sixty days

19   from the date the U.S. Marshal sent the notice and request is 02/11/20, not

20   03/09/20. Thus, Citibank’s answer is due 02/11/20, not 03/09/20 as

21   currently noted on the docket. The docket should be corrected to reflect this.

22



     Anhar v. Citibank        mot. to correct ans. due date                 Page 4 of 5
        Case 1:19-cv-00496-LJO-EPG Document 27 Filed 01/28/20 Page 5 of 5




 1                 c.    Conclusion

2           Given all the above, it’s clear the due date of Citibank’s answer was
3    miscalculated—instead of being calculated from the date the U.S. Marshal

4    requested the waiver of service, it was calculated from the date Citibank

5    returned that waiver. Thus, Pl. Anhar asks the Court to issue an order

6    correcting the due date of Citibank’s answer from 03/09/20 to 02/11/20.

7

8

9
     Dated: Jan. 28, 2020                    michael n. anhar
10                                           Plaintiff, Self-Represented

11

12

13

14

15

16

17

18

19

20

21

22



     Anhar v. Citibank      mot. to correct ans. due date                  Page 5 of 5
